             Case 2:20-cr-00047-NJK Document 23 Filed 09/09/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,
                                                            Case No.: 2:20-cr-00047-NJK
12          Plaintiff(s),
                                                                       Order
13   v.
14   BRUCE PATTERSON,
15          Defendant(s).
16         The Court previously set a bench trial in this case for November 6, 2020. Docket No. 22.
17 Due to conflicting duties of the Court, the bench trial is hereby ADVANCED to 9:30 a.m. on
18 October 30, 2020. Trial briefs must be filed by October 28, 2020.
19         IT IS SO ORDERED.
20         Dated: September 9, 2020
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                  1
